IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT

IN RE: 38" JUDICIAL DISTRICT - > No. 29 MM 2020
REQUEST FOR EMERGENCY JUDICIAL:
ORDER

ORDER

 

AND NOW, this 12" day of March, 2020, the Application of the Honorable
Thomas M. DelRicci, President Judge of the Thirty-Eighth Judicial District, requesting
an emergency judicial order, is GRANTED, IN PART.

The relief requested in Paragraphs 1(a), 1(b)(1), and 1(b)(2) of the Application is
GRANTED.

The relief requested in Paragraph 1(b)(3) is HELD UNDER ADVISEMENT
pending further order of this Court.

Interested parties may object to this order no later than noon on March 16, 2020.
Objections shall be filed at the above docket number and served on the District Court
Administrator of the Thirty-Eighth Judicial District.

Jurisdiction is retained.

     
  
   

   

hon ote.
OMAS G. SAYLO,
Chief Justice of Pennsylvania